Citation Nr: 1541735	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, claimed as arthritis.  

2.  Entitlement to service connection for a bilateral hip disability, claimed as arthritis.  

3.  Entitlement to service connection for a bilateral hand disability, claimed as arthritis.  

4.  Entitlement to service connection for asthma.

5. Whether there is new and material evidence sufficient to reopen the claim for entitlement for service connection for a left shoulder injury residual.

6.  Entitlement to service connection for a left shoulder injury residual.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to an increased initial rating for left foot hallux valgus with hammertoe deformity, metatarsalgia, and first metatarsophalangeal degenerative changes, rated 10 percent disabling prior to October 20, 2010 and 20 percent thereafter.  

9.  Entitlement to an increased initial rating for right foot hallux valgus with hammertoe deformity, metatarsalgia, and first metatarsophalangeal degenerative changes, rated 10 percent disabling prior to October 20, 2010 and 20 percent thereafter.  

10.  Entitlement to a total disability rating due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1978 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is associated with the claims file.  

The Veteran first claimed entitlement to service connection for a bilateral shoulder disability in August 1989.  VA denied this claim in December 1989 and the Veteran did not appeal. The Veteran filed to reopen his claim in October 2010.  

The Veteran was granted entitlement to service connection for each foot with hallux valgus with hammertoe deformity and metatarsalgia in a June 2011 rating decision.  A 10 percent disability rating was assigned to each foot.  An October 2014 rating decision increased the ratings to 20 percent each, based on moderately severe symptoms.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The issues of entitlement to service connection for a left shoulder injury residual, sleep apnea, and individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Entitlement to service connection for a left shoulder disability was last finally denied in a December 1989 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely perfect his appeal. 

2.  The evidence regarding a left shoulder disability added to the record since the December 1989 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  There is no evidence of arthritis of the legs in service or for years after service.  

4.  There is no evidence of arthritis of the hips in service or for years after service.  

5.  There is no evidence of arthritis of the hands in service or for years after service.  

6.  There is a possible note of asthma in service, but there is no evidence of treatment or disability.  Current asthma is not shown to be related to service.

7.  The Veteran's left foot disability had symptoms such as pain, swelling, and inability to stand or walk for long periods which were moderately severe from February 24, 2009 to present.  

8.  The Veteran's right foot disability had symptoms such as pain, swelling, and inability to stand or walk for long periods which were moderately severe from February 24, 2009 to present.  


CONCLUSIONS OF LAW

1.  The December 1989 rating decision is final. New and material evidence has been received to reopen the claim of service connection for a left shoulder disability.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014). 

2.  The Veteran's bilateral leg arthritis was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

3.  The Veteran's bilateral hip arthritis was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

4.  The Veteran's bilateral hand arthritis was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

5.  The Veteran's asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

6. The criteria for a rating of 20 percent, but no higher, for a left foot disability have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5284 (2014).  

7.  The criteria for a rating of 20 percent, but no higher, for a right foot disability have been met for the entire period.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2014).  

Specific to requests to reopen, the claimant must be given notification "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice letter provided to the Veteran in March 2011 does this.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time for the shoulder issues.  Notice was given for the bilateral leg, hip, and hand issues in May 2010 and for the feet issues in March 2011.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of an in-service injury, event or disease relating to the bilateral legs, hips, or hands and therefore a VA examination was not required.  Several VA examinations were afforded to examine the Veteran's feet.  Therefore, the duty to assist has been fulfilled.  


New and Material Evidence

The RO denied the Veteran's claim of service connection for a bilateral shoulder disability in a December 1989 rating decision, finding there was no residual shoulder injury.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the December 1989 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, an October 2014 rating decision granted entitlement to service connection for the right shoulder.  The Veteran has contended that his left shoulder disability is due to his now service-connected right shoulder.  This new evidence addresses the reason for the previous denial; that is, a lack of current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Service Connection for Bilateral Leg, Hip, and Hand Disabilities

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There is no evidence of any in-service injury or event involving the Veteran's legs, hips, or hands.  The Veteran's January 1979 separation examination does not note any such injuries or disabilities.  There are no records of any such disabilities within a year of service, or in fact any records for 20 years following service.  

The Veteran has stated that his disability was aggravated by service, but he does not have the education or training to make a complex medical decision such this.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is no medical evidence in the record which ties the Veteran's current bilateral leg, hip, and hand disabilities to service, nor any which states there was a pre-existing disability which was aggravated by service.  

As noted above, VA was not required to afford the Veteran an examination.  There is no evidence of any injury or disability in service, and therefore the Board cannot grant the Veteran's bilateral leg, hip and hand claims.  

Service Connection for Asthma

There is an October 1978 note in the Veteran's service record which stated the Veteran had asthma.  There is no record of asthma treatment or symptoms during service.  This is recorded as history on a dental/medical health history form.  Other service treatment records, including entrance and separation physical examinations contain normal findings and no pertinent clinical history.

The Veteran was afforded a VA examination in September 2014.  There, the examiner diagnosed asthma requiring inhalational bronchodilator therapy on an intermittent basis.  X-rays from that month showed a left lower lobe infiltrate with possible very tiny left pleural effusion.  The examiner noted that the Veteran's asthma did not affect his ability to work.  The examiner opined it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Her rationale was that there was no objective evidence in the service record for complaints, diagnosis or treatment of this condition. 

The Veteran submitted testimony from his April 2015 hearing in which he stated that he first had breathing trouble on a forced march in service.  He stated that he should have sought medical treatment, but did not.  The Veteran stated the he had to be pulled out of the march and that he had similar incidents later in service, requiring a limited profile.  The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Despite this, the Veteran does not have the education or training to make a complex medical decision such as diagnosing asthma.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Furthermore, there is no evidence of any breathing incidents, medical treatment for them, or a limited profile during service.  Therefore, the Veteran's statements regarding his asthma have little probative weight.  

Here, the VA examiner's negative opinion based on her full review of the claims file has more probative weight than the Veteran's lay descriptions of his symptoms in service.  The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  While there is a note of asthma in service, it is not clear if the note refers to a history of asthma or a current episode.  There is no other evidence of asthma in service.  Therefore, based on the examiner's review of the claims file and negative etiological opinion, the Board cannot grant service connection for asthma.   

Increased Ratings for Bilateral Feet

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

The schedule of ratings in 38 C.F.R. § 4.71a, shows hallux valgus, unilateral warrants a 10 percent rating if there was an operation with resection of metatarsal head; or if it is severe, equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Hammer toe of single toes warrants a noncompensable rating; of all toes, unilateral without claw foot, warrants a 10 percent rating.  Id. at Diagnostic Code 5282.  

Malunion of, or nonunion of tarsal, or metatarsal bones which is moderate warrants a 10 percent rating; which is moderately severe, warrants a 20 percent rating; which is severe, warrants a 30 percent rating.  A note states that with actual loss of use of the foot, a 40 percent rating is warranted.  Id. at Diagnostic Code 5283.  

Other foot injuries which are moderate warrant a 10 percent rating; which are moderately severe, warrant a 20 percent rating; which are severe, warrant a 30 percent rating.  Id. at Diagnostic Code 5284.  

The Veteran was afforded a VA examination in October 2009.  There, the examiner noted painful calluses and hammertoes with corns. Examination showed bilateral pain, swelling, heat, stiffness, fatigability, lack of endurance, and other symptoms while standing, walking, and at rest.  The Veteran used orthotic over-the-counter inserts. The left foot showed painful motion, swelling, tenderness, instability, and abnormal weight bearing.  Digits two through five were rigidly contracted with positive claw foot.  The right foot showed painful motion, swelling, tenderness, and abnormal weight-bearing.  Digits two through five were rigidly contracted with positive claw foot, interdigital macerations, and limited ankle dorsiflexion. The Veteran had a slow antalgic unsteady gait pattern.  There was no significant pronation.  Imaging showed hallux valgus bilaterally right much greater than left, flexion contractures of toes two through five bilaterally with associated osteoarthritic changes within the interphalangeal joints, old healed fracture of the right fifth metatarsal, and cavus foot type bilaterally.  

The Veteran was afforded another VA examination in April 2011.  There, he was noted to be presently suffering from bilateral metatarsalgia with painful corns, hallux valgus, and hammertoes. The Veteran took medication for pain, wore corrective shoes and orthotic inserts on both feet.  The left foot had pain, swelling, stiffness, fatigability, and lack of endurance, while standing, walking, and at rest.  The right foot had pain, swelling, stiffness, and fatigability while standing, walking, and at rest.  The Veteran was unable to stand for more than a few minutes, but could walk 1/4 mile.  He required the use of an assistive device.  The left foot also had painful motion, swelling, tenderness, abnormal weight bearing, pain in the first metatarsophalangeal joint on dorsiflexion, ankle edema, tenderness over all metatarsals and over the second and third digits. There were callosities and skin breakdown in digits two through five, which were rigidly contracted with positive claw foot.  The right foot showed painful motion, swelling, tenderness, abnormal weight bearing, pain in the first metatarsophalangeal joint on dorsiflexion, mild ankle edema, and tenderness toes two, three, and five. There were also callosities, skin breakdown on digits two through five with rigidly contracted positive claw foot.  The examiner diagnosed bilateral hallux valgus with degenerative change in the first metatarsal phalangeal joints, bilateral metatarsalgia, moderate, bilateral calluses, and bilateral hammertoe with flexion contractures.  

The Veteran sought private treatment in August 2011.  The examiner diagnosed bilateral hammer toes, metatarsalgia, callosities, and hallux valgus.  The examiner stated that the Veteran could sit for 60 minutes but only stand for 15. The examiner agreed with the VA's rating of 10 percent for each foot.  But, the examiner stated that the Veteran's symptoms predated the April 2011 VA examination. The examiner stated that records from to May 2009 to September 2009 showed severe functional limitations.  The examiner further stated that treatment record went back as far as September 1989.  The examiner also stated that extraschedular ratings should be considered and that the Veteran's functional limitations would classify him as less than sedentary.  

The Veteran was afforded a VA examination in October 2014.  The examiner diagnosed metatarsalgia, hammer toes, and hallux valgus. The examiner stated that the multiple disabling conditions of both feet combined to produce a severe disability on the Veteran's locomotion, making it very painful for him to walk and hard to even put on shoes.  The examiner found foot pain, loss of function, inability to stand or walk more than 10 minutes, pain on manipulation, swelling on use, and characteristic callouses.  Orthotics did not relieve the symptoms. The examiner noted tenderness of plantar surfaces, decreased longitudinal arch height of one or both feet on weight-bearing, and objective evidence of marked feet deformity.  There were hammer toes for digits two through five on the right foot and digits two through four on the left.  The examiner stated that the hallux valgus symptoms were mild or moderate bilaterally, including pain, excess fatigability, swelling, deformity, interference with sitting and standing, and lack of endurance, all causing functional loss.  

The Veteran and others submitted lay testimony.  At his April 2015 hearing, the Veteran stated that he had bilateral foot pain, difficulty putting on shoes, inability to stand or walk for very long.  In written statements from April 2015, the Veteran's sister stated that he had swollen feet and that he had complained of pain to the point of being unable to wear shoes.  She also noted severe callusing of the feet and deformity.  In a statement the same month, the Veteran's neighbor said that he needed help with day-to-day activities, but did not mention his foot disabilities specifically.  

The Veteran claimed entitlement to service connection for foot disabilities in February 2009.  VA denied entitlement to service connection in a November 2009 rating decision.  The Veteran filed a notice of disagreement in January 2010, within one year of the denial.  The Veteran again claimed entitlement to service connection in October 2010.  In the subsequent rating decision, VA granted entitlement to service connection effective February 2009, the date of the claim.   Prior to October 20, 2010, the Veteran had symptoms of painful calluses and hammertoes with corns.  Examination showed bilateral pain, swelling, heat, stiffness, fatigability, lack of endurance, and other symptoms while standing, walking, and at rest.  The Veteran used orthotic over-the-counter inserts.  The feet showed painful motion, swelling, tenderness, instability, and abnormal weight bearing.  Digits two through five were rigidly contracted with positive claw foot.  The Veteran was rated under Diagnostic code 5280, hallux valgus.  Since October 20, 2010, the Veteran has been rated under Diagnostic Code 5284.  He had similar symptoms and foot pain, loss of function, inability to stand or walk more than 10 minutes, pain on manipulation, swelling on use, and characteristic callouses.  Orthotics did not relieve the symptoms. The examiner noted tenderness of plantar surfaces, decreased longitudinal arch height of one or both feet on weight-bearing, and objective evidence of marked deformity feet.  The examiner marked the hallux valgus symptoms were mild or moderate bilaterally.  The Court of Appeals for Veterans Claims has stated that the Board can change the Diagnostic Code, if appropriate to give the Veteran an increased rating.  Butts v. Brown, 5 Vet. App. 532 (1993).  Because of the similarity of the symptoms between the two periods, the Board is of the opinion that the Veteran's disabilities should be rated at 20 percent under Diagnostic Code 5284 for the entire period.  

There is no evidence in the record that the Veteran's symptoms have worsened during the period on appeal and no evidence of "severe" injuries under Diagnostic Code 5284.  Therefore, a rating in excess of 20 percent cannot be granted.  

Staged ratings were previously in place, but the Board's decision to partially grant an increased rating has eliminated the need for staging. Therefore, staging is inapplicable because Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The discussion above reflects that the symptoms of the Veteran's bilateral hallux valgus with hammertoe deformity, metatarsalgia, and first metatarsophalangeal degenerative changes are contemplated by the applicable rating criteria.  The effects of his disability, including pain, difficulty standing or walking for long periods, tenderness, swelling, and abnormal weight-bearing have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claims for entitlement to service connection for bilateral leg, hip, and hand disabilities, asthma, and a rating in excess of 20 percent for bilateral feet, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened. To this extent the appeal is granted. 

Entitlement to service connection for a bilateral leg disability, claimed as arthritis is denied.  

Entitlement to service connection for a bilateral hip disability, claimed as arthritis is denied.  

Entitlement to service connection for a bilateral hand disability, claimed as arthritis is denied.  

Entitlement to service connection for asthma is denied.

Entitlement to an increased initial rating of 20 percent, but no higher, for left foot hallux valgus with hammertoe deformity, metatarsalgia, and first metatarsophalangeal degenerative changes, is granted for the entire appeal period, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an increased initial rating of 20 percent, but no higher, for right foot hallux valgus with hammertoe deformity, metatarsalgia, and first metatarsophalangeal degenerative changes, is granted for the entire appeal period, subject to the law and regulations governing the award of monetary benefits.


REMAND

As discussed above, the Veteran's left shoulder claim is reopened due the grant of service-connection for his right shoulder.  On remand, the Veteran should be afforded a VA examination and opinion regarding the etiology of any left shoulder disability.  

VA denied entitlement to service connection for sleep apnea in a November 2013 rating decision.  The Veteran filed a Notice of Disagreement in April 2014  VA has not yet issued a Statement of the Case for the issue of entitlement to service connection for sleep apnea. Because the Notice of Disagreement placed the issue in appellate status, the matter must be remanded to the originating agency to issue a Statement of the Case. Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran's claim for individual unemployability is inextricably intertwined with the other remanded claims, and therefore it should be adjudicated once they are resolved.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA examination and opinion to address the issue on remand.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The Veteran should be afforded a VA examination and opinion for his left shoulder.  The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, taking into account and commenting on his recent grant of service connection for his right shoulder disability.  It should be indicated whether the left should disorder is more likely than not (50 percent probability or more) related to service, or whether it is proximately due to, the result of, or chronically made worse (aggravated) by the service connected right shoulder disorder.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5. The AOJ must issue a statement of the case in response to the April 2014 Notice of Disagreement regarding the issue of entitlement to service connection for sleep apnea.  An appropriate period of time should be allowed for response.  The Veteran must be notified that a timely substantive appeal must be filed in order to complete the appeal.  If a timely substantive appeal is not file, the issue will be closed by the AOJ.

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  Then, the RO should adjudicate the Veteran's claim for individual unemployability, based on all service-connected disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


